     Case 1:20-cv-00338-LPS Document 3 Filed 04/06/20 Page 1 of 1 PageID #: 22


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

SHIVA STEIN,                                     )
                                                 )
                       Plaintiff,                )
v.                                               ) Case No. 1:20-cv-00338-LPS
                                                 )
HEXCEL CORPORATION, JOEL S.                      )
BECKMAN, LYNN BRUBAKER, JEFFREY                  )
C. CAMPBELL, CYNTHIA M.                          )
EGNOTOVICH, THOMAS A. GENDRON,                   )
JEFFREY A. GRAVES, GUY C. HACHEY,                )
NICK L. STANAGE, and CATHERINE A.                )
SUEVER,                                          )
                                                 )
                       Defendants.               )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: April 6, 2020                              RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
                                                Brian D. Long (#4347)
OF COUNSEL:                                     Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                          Wilmington, DE 19801
FREEMAN & HERZ LLP                              Telephone: (302) 295-5310
Gloria Kui Melwani                              Facsimile: (302) 654-7530
270 Madison Avenue                              Email: bdl@rl-legal.com
New York, NY 10016                              Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                         Attorneys for Plaintiff
Email: melwani@whafh.com
